Citation Nr: 0617994	
Decision Date: 06/20/06    Archive Date: 06/27/06

DOCKET NO.  04-06 996A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for degenerative disc 
disease of the cervical and lumbar spine.

2.  Entitlement to service connection for a left wrist 
disability, claimed as residuals of a fractured left wrist.

3.  Entitlement to service connection for a right elbow 
disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel


INTRODUCTION

The veteran served in the Army National Guard and had periods 
of active duty for training, including from April 1965 to 
August 1965.  He additionally served on active duty from 
March 1969 to September 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 2002 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that denied the 
veteran's claims for service connection for degenerative disc 
disease of the cervical and lumbar spine, for a left wrist 
disability, claimed as residuals of a fractured left wrist, 
and a right elbow disability (epicondylitis).  


FINDINGS OF FACT


1.  The veteran's degenerative disc disease of the cervical 
and lumbar spine first manifested many years after his 
separation from service and is not related to his service or 
to any incident therein.

2.  The veteran does not have a current diagnosis of any 
residuals of a left wrist fracture.  His current 
osteoarthritis of the left hand first manifested many years 
after his separation from service and is not related to his 
service or to any incident therein.

3.  The veteran's current right elbow disorder 
(epicondylitis) first manifested many years after his 
separation from service and is not related to his service or 
to any incident therein.


CONCLUSIONS OF LAW

1.  The veteran's degenerative disc disease of the cervical 
and lumbar spine was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309 (2005).

2.  The veteran's osteoarthritis of the left hand was not 
incurred in or aggravated by active service.  38 U.S.C.A. §§ 
1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.307, 3.309 (2005).

3.  The veteran's right elbow disorder (epicondylitis) was 
not incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.307, 3.309 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. 
§ 3.303.  

Active military, naval, or air service includes any period of 
active duty for training (ACDUTRA) during which the 
individual concerned was disabled or died from a disease or 
injury incurred in or aggravated by the line of duty.  
38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a) (2005).  ACDUTRA is 
full-time duty in the Armed Forces performed by Reserves for 
training purposes or by members of the National Guard of any 
state.  38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c)(1).  

Active military, naval, or air service also includes any 
period of inactive duty for training (INACDUTRA) during which 
the individual concerned was disabled or died from an injury 
incurred in or aggravated by the line of active duty.  
38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a).  INACDUTRA means 
duty other than full-time duty prescribed for Reserves or the 
National Guard of any state.  38 U.S.C.A. § 101(23); 
38 C.F.R. § 3.6(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  See also Degmetich v. Brown, 104 F. 3d 1328 (1997); 
Cuevas v. Principi, 3 Vet. App. 542 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141 (1992).  Service connection for 
certain chronic diseases will be rebuttably presumed if they 
are manifest to a compensable degree within one year 
following active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.  However, presumptive 
periods do not apply for either ACDUTRA or INACDUTRA.  
Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d). 

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  

The veteran asserts that he is entitled to service connection 
for injuries to his neck, low back, left wrist, and right 
elbow, that he sustained during an accident in basic training 
in his period of ACDUTRA in 1965, in which he hit his neck on 
a log and fell on both wrists.  

The veteran's service medical records show that he reported 
to sick call in May 1965 with complaints of an injured right 
wrist.  He reported that he had fallen backwards on his wrist 
a few days earlier, and that the wrist was still swollen.  
The assessment was sprained right wrist.  He was given an Ace 
bandage to wear.  In August 1965, the veteran again 
complained of right wrist pain.  On examination, the veteran 
was unable to fully extend the right wrist.  The examiner 
also noted "mild P.O. left wrist."  X-ray examination 
revealed a fracture of the right wrist.  The remainder of the 
veteran's service medical records are negative for any 
complaints regarding the left wrist.  The veteran's service 
medical records are also negative for any complaints of or 
treatment for neck, low back, or right elbow problems.  On 
examination in June 1970, prior to separation from service, 
the veteran's left wrist, neck, low back, and right elbow 
were found to be normal; on the accompanying report of 
medical history, the veteran indicated that he had a history 
of a broken right wrist, but did not indicate that he had a 
history of a broken left wrist.  Additionally, he reported 
that he did not have a history of a painful or trick elbow, 
or recurrent back pain.

Because no disability of the left wrist, neck, low back, or 
right elbow was found on examination at separation, the Board 
finds that there was no evidence of a chronic condition at 
separation.  The weight of the evidence therefore 
demonstrates that chronicity in service is not established in 
this case.  38 C.F.R. § 3.303(b).  

As chronicity in service has not been established, a showing 
of continuity of symptoms after discharge is required to 
support the veteran's claims for service connection.  38 
C.F.R. § 3.303(b).  The veteran's claims will be addressed in 
turn.

A.  Degenerative Disc Disease of the Cervical and Lumbar 
Spine

The first post-service clinical evidence of record relating 
to treatment for neck pain is dated in August 1992.  At that 
time, the veteran was noted to still be experiencing severe 
pain in his neck that radiated to his left arm.  It was felt 
that his pain might be related to a herniated disc.  Thus, 
while it appears that the veteran had complained of neck pain 
prior to August 1992, it is not clear based upon the evidence 
of record when the veteran first sought treatment for neck 
pain.  A treatment record dated in May 1993 indicates that 
the veteran at that time reported a 6- to 7-year history of 
neck pain, that had grown increasingly worse in the past 6 to 
8 months.  The first post-service clinical evidence of record 
for low back pain is dated in December 1995.  At that time, 
the veteran reported a chronic history of neck and back pain.  
X-ray examination revealed mild osteoarthritis in the 
cervical and lumbar spine.  The examiner, however, felt that 
the majority of the veteran's pain in the neck and back was 
mainly secondary to myofascial pain rather than arthritis.  
The examiner noted that myofascial pain in the neck and back 
was commonly seen in carpenters due to over-straining the 
neck and back muscles during work.  Subsequent records show 
continued treatment for degenerative disc disease of the 
cervical and lumbar spine, including treatment involving 
fusion of cervical vertebrae in June 2000.  At no time did 
any treating provider relate the veteran's degenerative disc 
disease of the neck or back to his periods of active service.

Based upon the evidence of record, the veteran appears to 
have begun to experience neck and back pain in approximately 
1986, many years after his separation from service.  The 
first record of treatment for neck pain is dated in May 1993.  
The first clinical evidence of osteoarthritis of the cervical 
and lumbar spine is not dated until December 1995.  In view 
of the lengthy period without treatment, there is no evidence 
of a continuity of symptomatology, and this weighs heavily 
against the claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. 
Cir. 2000).

Service connection may be granted when all the evidence 
establishes a medical nexus between military service and 
current complaints.  See Degmetich, supra; Rabideau, supra.  
In this case, there is no evidence establishing a medical 
nexus between military service and the veteran's degenerative 
disc disease of the cervical and lumbar spine.  Indeed, the 
evidence weighs against the claim, as the December 1995 
examiner attributed the veteran's discomfort in the neck and 
lower spine to overstraining of the neck and back muscles as 
a result of the veteran's occupation as a carpenter.   
Therefore, service connection for degenerative disc disease 
of the cervical and lumbar spine is not warranted.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  

In recent statements in support of his claim, in testimony, 
and in reporting history to examiners, the veteran has 
attributed his cervical and lumbar spine disability to his 
active service; however, as a layperson, the veteran is not 
competent to give a medical opinion on diagnosis, causation, 
or aggravation of a medical condition.  See Bostain v. West, 
11 Vet. App. 124, 127 (1998); Routen v. Brown, 10 Vet. App. 
183, 186 (1997) citing Espiritu v. Derwinski, 2 Vet. App. 492 
(1992) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge").  The Board 
acknowledges that the veteran is competent to give evidence 
about what he experienced.  See e.g., Layno v. Brown, 6 Vet. 
App. 465 (1994).  Competency, however, must be distinguished 
from weight and credibility, which are factual determinations 
going to the probative value of the evidence.  Rucker v. 
Brown, 10 Vet. App. 67, 74 (1997).  

The weight of the medical evidence demonstrates that any 
cervical or lumbar spine disability was not caused by any 
incident of service.  As the preponderance of the evidence is 
against the claim for service connection, the benefit-of-the-
doubt rule does not apply, and the claim must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

B.  Left Wrist

Post service medical records are silent as to complaints of 
left wrist problems.  However, the record reflects that the 
veteran complained of left hand pain in December 1995.  X-ray 
examination at that time revealed very early or minor primary 
osteoarthritis of the left hand.  The examiner did not relate 
these findings to the veteran's period of active service.

There is no evidence of a current left wrist disability.  
Absent evidence of a current disability, service connection 
for residuals of a fractured left wrist must be denied.  
Boyer, 210 F.3d at 1353; Brammer, 3 Vet. App. at 225.  

Additionally, osteoarthritis of the left hand was not 
diagnosed until December 1995, many years after the veteran's 
separation from service.  Even assuming arguendo that this is 
the disability to which the veteran referred as "residuals 
of a fractured left wrist," and for which he seeks service 
connection, in view of the lengthy period without treatment, 
there is no evidence of a continuity of symptomatology, and 
this weighs heavily against the claim.  See Maxson v. Gober, 
230 F.3d 1330 (Fed. Cir. 2000).

Service connection may be granted when all the evidence 
establishes a medical nexus between military service and 
current complaints.  See Degmetich, supra; Rabideau, supra.  
In this case, there is no evidence establishing a medical 
nexus between military service and any residuals of a left 
wrist injury, including the currently diagnosed 
osteoarthritis of the left hand.   Therefore, service 
connection for a left hand or wrist condition is not 
warranted.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  

In recent statements in support of his claim, in testimony, 
and in reporting history to examiners, the veteran has 
attributed a "left wrist disability" to his active service; 
however, as a layperson, the veteran is not competent to give 
a medical opinion on diagnosis, causation, or aggravation of 
a medical condition.  See Bostain v. West, 11 Vet. App. 124, 
127 (1998); Routen v. Brown, 10 Vet. App. 183, 186 (1997) 
citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge").  The Board acknowledges that 
the veteran is competent to give evidence about what he 
experienced.  See e.g., Layno v. Brown, 6 Vet. App. 465 
(1994).  Competency, however, must be distinguished from 
weight and credibility, which are factual determinations 
going to the probative value of the evidence.  Rucker v. 
Brown, 10 Vet. App. 67, 74 (1997).  

The weight of the medical evidence demonstrates that any left 
wrist or hand disorder was not caused by any incident of 
service.  As the preponderance of the evidence is against the 
claim for service connection, the benefit-of-the-doubt rule 
does not apply, and the claim must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



C.  Right Elbow

The first and only post-service clinical evidence of record 
relating to treatment for the right elbow is dated in 
February 1999.  At that time, the veteran reported having had 
right elbow pain for "a long time."  He stated that he 
occasionally was unable to touch the right elbow anywhere due 
to pain.  He indicated that he was employed as a carpenter.  
Physical examination of the right elbow revealed no swelling, 
nor any limitation of motion.  There was tenderness over the 
lateral epicondyle of the humerus.  Otherwise there was no 
tenderness.  X-ray examination of the right elbow was 
unremarkable.  The assessment was lateral epicondylitis, 
right elbow, and pan tendonitis, right elbow, resolved.  The 
examiner noted that the veteran occasionally had tendonitis 
affecting the entire right elbow.  The examiner felt that the 
veteran's occupation as a carpenter, and the fact that he 
invariably swung a hammer as a part of his job, led to his 
development of these conditions.  He encouraged the veteran 
to wear a right wrist splint to take stress off the elbow.

No right elbow condition was diagnosed until February 1999, 
many years after the veteran's separation from service.  In 
view of the lengthy period without treatment, there is no 
evidence of a continuity of symptomatology, and this weighs 
heavily against the claim.  See Maxson v. Gober, 230 F.3d 
1330 (Fed. Cir. 2000).

Service connection may be granted when all the evidence 
establishes a medical nexus between military service and 
current complaints.  See Degmetich, supra; Rabideau, supra.  
In this case, there is no evidence establishing a medical 
nexus between military service and the veteran's right elbow 
condition.  Indeed, in this case there is only evidence that 
weighs against such a finding, as the February 1999 examiner 
opined that the condition was related to the veteran's 
occupation as a carpenter.  Therefore, service connection for 
a right elbow condition is not warranted.  Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000).  

In recent statements in support of his claim, in testimony, 
and in reporting history to examiners, the veteran has 
attributed his right elbow disorder to service; however, as a 
layperson, the veteran is not competent to give a medical 
opinion on diagnosis, causation, or aggravation of a medical 
condition.  See Bostain v. West, 11 Vet. App. 124, 127 
(1998); Routen v. Brown, 10 Vet. App. 183, 186 (1997) citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge").  The Board acknowledges that the 
veteran is competent to give evidence about what he 
experienced.  See e.g., Layno v. Brown, 6 Vet. App. 465 
(1994).  Competency, however, must be distinguished from 
weight and credibility, which are factual determinations 
going to the probative value of the evidence.  Rucker v. 
Brown, 10 Vet. App. 67, 74 (1997).  

The weight of the medical evidence demonstrates that the 
veteran's right elbow disability was not caused by any 
incident of service.  As the preponderance of the evidence is 
against the claim for service connection, the benefit-of-the-
doubt rule does not apply, and the claim must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2005).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in April 2002, June 2003, 
and July 2003; and rating decisions in September 2002 and 
September 2003.  These documents discussed specific evidence, 
the particular legal requirements applicable to the claims, 
the evidence considered, the pertinent laws and regulations, 
and the reasons for the decisions.  VA made all efforts to 
notify and to assist the appellant with regard to the 
evidence obtained, the evidence needed, the responsibilities 
of the parties in obtaining the evidence, and the general 
notice of the need for any evidence in the appellant's 
possession.  The Board finds that any defect with regard to 
the timing or content of the notice to the appellant is 
harmless because of the thorough and informative notices 
provided throughout the adjudication and because the 
appellant had a meaningful opportunity to participate 
effectively in the processing of the claims with an 
adjudication of the claims by the RO subsequent to receipt of 
the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, No. 05-7157, __ F.3d __, 2006 WL 861143 (Fed. 
Cir. Apr. 5, 1996) (specifically declining to address 
harmless error doctrine); see also Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  Thus, VA has satisfied its duty to 
notify the appellant and had satisfied that duty prior to the 
final adjudication in the February 2004 supplemental 
statement of the case.

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  Thus, the Board finds that VA has satisfied both 
the notice and duty to assist provisions of the law.


	(CONTINUED ON NEXT PAGE)








ORDER

Entitlement to service connection for degenerative disc 
disease of the cervical and lumbar spine is denied.

Entitlement to service connection for a left wrist 
disability, claimed as residuals of a left wrist fracture, is 
denied.

Entitlement to service connection for a right elbow 
disability is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


